Case 1:18-cv-03292-SEB-MPB Document 40 Filed 07/22/20 Page 1 of 4 PageID #: 303




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JEREMY RAY JACKSON,                                   )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:18-cv-03292-SEB-MPB
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                              Respondent.             )

                   Order Denying Motion for Leave to File Amended Petition

        The same day that the Court denied petitioner Jeremy Jackson's motion to vacate, set aside

 or correct his sentence under 28 U.S.C. § 2255, the Court received a motion for leave to file an

 amended motion from Mr. Jackson. Dkt. 39. He wants to amend his § 2255 motion to include a

 claim that both trial and appellate counsel provided ineffective assistance by failing to argue that

 the prior conviction identified in the information filed by the government pursuant to 21 U.S.C.

 § 851 was not a serious drug felony.

                                    I.      Procedural History

        Judgment in the underlying criminal action against Mr. Jackson was entered on April 7,

 2016. United States v. Jackson, Case No. 1:14-cr-00096-SEB-TAB-19 ("Crim. Dkt."), dkt. 927.

 He appealed, and the Seventh Circuit Court of Appeals affirmed his convictions and sentence on

 August 4, 2017. Because Mr. Jackson did not file a petition for a writ of certiorari, his convictions

 and sentences became final on November 2, 2017. See Clay v. United States, 537 U.S. 522, 525

 (2003) ("For the purpose of starting the clock on § 2255's one-year limitation period, we hold, a

 judgment of conviction becomes final when the time expires for filing a petition for certiorari

 contesting the appellate court's affirmation of the conviction."). The deadline to file a timely
Case 1:18-cv-03292-SEB-MPB Document 40 Filed 07/22/20 Page 2 of 4 PageID #: 304




 motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 was therefore November

 2, 2018. 28 U.S.C. § 2255(f).

         Mr. Jackson timely filed a § 2255 motion on October 25, 2018, dkt. 1, and this motion

 became ripe on October 7, 2019—the deadline for Mr. Jackson to file a reply, see dkt. 26. He did

 not file his motion for leave to file an amended petition until July 2020, approximately 9 months

 after his § 2255 motion became ripe and 20 months after the deadline for filing a § 2255 motion.

                                          II.   Discussion

         "[P]roposed amendments to § 2255 motions are governed by Federal Rule of Civil

 Procedure 15(a)." Rodriguez v. United States, 286 F.3d 972, 980 (7th Cir. 2002). "Whether or not

 to grant a defendant's motion to amend his complaint is a decision left to the discretion of the

 district court." Id. The Court may deny a requested amendment "due to undue delay, bad faith,

 dilatory motive, prejudice or futility." Id.

         "A district court may properly deny a motion to amend as futile if the proposed amendment

 would be barred by the statue of limitations." Id. Mr. Jackson's assertion that trial and appellate

 counsel provided ineffective assistance by failing to challenge the conviction identified in the

 § 851 information is untimely. His motion for leave to amend was not filed until 20 months after

 the deadline for filing a § 2255 motion. 1 Therefore, to be considered timely, the claim must relate

 back to the claims presented in his original § 2255 motion. Id. at 981 (recognizing that an otherwise

 untimely claim raised in a motion to amend may relate back to the original § 2255 motion for

 purposes of the statute of limitations "where the claim or defense asserted in the amended pleading




 1
  Additionally, the case upon which Mr. Jackson relies to support his argument, United States v.
 Elder, 900 F.3d 491 (7th Cir. 2018), was decided in August 2018, approximately two months
 before Mr. Jackson filed his original § 2255 motion.
Case 1:18-cv-03292-SEB-MPB Document 40 Filed 07/22/20 Page 3 of 4 PageID #: 305




 arose out of the conduct, transaction, or occurrence set forth or attempts to be set forth in the

 original pleading." (internal quotation marks and citation omitted)).

         For an untimely claim to relate back to an original, timely § 2255 motion, the claim "must

 have arisen from the same set of facts as the timely filed claim, not from separate conduct or a

 separate occurrence in both time and type." Id. (internal quotation marks and citations omitted).

 The claim must have "more in common with the timely filed claim than the mere fact that they

 arose out of the same trial and sentencing proceedings." Id. (quoting Dean v. United States, 278

 F.3d 1218, 1221 (11th Cir. 2002), and collecting cases). Courts uniformly deny amendments "that

 would add a new claim or theory of relief." Id. (collecting cases).

         Mr. Jackson's new claim does not relate back to any of the claims asserted in Mr. Jackson's

 original § 2255 motion. Although he presented several arguments of ineffective assistance of

 counsel, raising ineffective assistance of counsel claims in both the original § 2255 motion and

 amended § 2255 motion, standing alone, is not sufficient to show relation back. See United States

 v. Gonzalez, 592 F.3d 675, 680 (5th Cir. 2009) ("New claims of ineffective assistance of counsel

 do not automatically relate back to prior ineffective assistance claims simply because they violate

 the same constitutional provision."); see also United States v. Ciampi, 419 F.3d 20, 24 (1st Cir.

 2005) (same). Rather, the Court must determine whether the new claim asserts "a new ground for

 relief supported by facts that differ in both time and type from those the original pleading set forth."

 Mayle v. Felix, 545 U.S. 644, 650 (2005).

         Mr. Jackson's new claim of ineffective assistance of counsel is "supported by facts that

 differ in both time and type from those the original pleading set forth." Mayle, 545 U.S. at 650.

 None of the claims presented by Mr. Jackson in his original § 2255 motion addressed the § 851

 information and the corresponding statutory mandatory minimum sentence. See dkts. 1, 2, 37.
Case 1:18-cv-03292-SEB-MPB Document 40 Filed 07/22/20 Page 4 of 4 PageID #: 306




 Because there is no claim in his original § 2255 motion that the new claim could relate back to,

 the new claim violates the one-year statute of limitations applicable to § 2255 motions, and Mr.

 Jackson's motion for leave to file an amended § 2255 motion must be denied.

                                      III.   Conclusion

        For the foregoing reasons, Mr. Jackson's motion for leave to file an amended petition, dkt.

 [39], is denied.

        IT IS SO ORDERED.


        Date:
                      7/22/2020                       _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana


 Distribution:

 JEREMY RAY JACKSON
 12372-028
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Bradley A. Blackington
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 bradley.blackington@usdoj.gov

 Brian L. Reitz
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brian.reitz@usdoj.gov
